Citation Nr: 9918908	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-16 423	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of compensation benefits in the amount 
of $3,038 was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from August 1969 to 
August 1971, and from September 1976 to October 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
reduced the appellant's disability compensation award on the 
basis of failure to notify VA in a timely manner of a change 
in his dependency status.  The RO in St. Petersburg, Florida, 
presently has jurisdiction over this appeal.


REMAND

Additional development of the appellate record is in order.  
Specifically, it appears that loan guaranty and Chapter 30 
education folders were created at the St. Petersburg RO 
sometime after the appellant moved to Florida in June 1990; 
however, these folders were not forwarded to the Board with 
the claims file and it is unclear whether these files were 
reviewed in connection with the overpayment decision.  The 
appellant alleges that he informed VA personnel of his April 
1990 divorce in a timely fashion in connection with claims 
filed for loan guaranty and education benefits.  Hence, 
evidence in these folders may be highly relevant to the 
adjudication of the appealed issue because the Board needs to 
know when the appellant first notified VA of his April 1990 
divorce.  Presumably, if he could show that VA had timely 
knowledge of his April 1990 divorce, and concurrent payments 
of additional compensation to him were paid by VA 
notwithstanding this information, he may be able to show that 
overpayment was created by sole VA error.

The claims file also reflects that the appellant has 
requested a paid-and-due audit of the overpayment in 
question.  Accordingly, such an audit should be prepared 
which sets forth in detail how the overpayment was created.

Therefore, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain the loan 
guaranty and Chapter 30 education folders 
and associate these files with the 
appellant's claims folder.  The 
appellant's claims folder and these files 
should remain together until the RO 
issues a favorable decision to the 
appellant, or in lieu thereof, until the 
Board issues a final decision in this 
case.

2.  The RO should prepare a paid-and-due 
audit for the overpayment of compensation 
benefits paid to him during the period in 
which he received additional benefits for 
his dependent former spouses and 
children.  The appellant should be 
provided a copy of the RO's paid-and-due 
audit report.  In connection with this 
action, the RO should ask the appellant 
whether he wishes to submit any 
additional information that pertains to 
the proper calculation of the 
overpayment.

3.  Following completion of the above, 
the RO should readjudicate the issue on 
appeal.  Supporting analysis and 
explanation must be provided with respect 
to the appellant's arguments concerning 
the proper creation of the overpayment.  
If the determination is adverse to the 
appellant, furnish a supplemental 
statement of the case to him and his 
representative and accord an appropriate 
period for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant is free to furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 1 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


